DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 6, 2021 are received and entered.
2.	Claims 1, 3 – 6, 8 – 11, 13, and 15 - 17 are amended.  Claims 12 and 18 – 21 are cancelled.  Claims 1 – 11 and 13 – 17 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejections of claims 3, 8, and 13 – 21 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
5.	The rejections of claims 13 – 21 under 35 USC 101 are WITHDRAWN in view of the Amendment.
6.	On pages 12 – 13 of the Response, Applicant argues that Hong “fails to disclose” lines 5 – 11 of claims 1 and 6, lines 3 – 8 of claim 9, and lines 7 – 14 of claim 13.  Each of these recitations includes the newly added subject matter: “wherein the recommended gaze point is an optimal gaze point obtained by comparing the information about the gaze point corresponding to the first area and information about the gaze point corresponding to the second area.”
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  Applicant has not articulated any reasoning as to why the prior art of record Hong and concluded that the newly added subject matter is not taught by the prior art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, Applicant is incorrect in their assertions.  Specifically, Hong teaches: wherein the recommended gaze point is an optimal gaze point obtained by comparing the information about the gaze point corresponding to the first area and information about the gaze point corresponding to the second area (FIGS. 5, 9; paragraphs [0099], [0101], [0110]; in step 906, eye tracking engine 340 instructs left and right eye cameras to stagger capturing of the left and right eyes.  Four cameras, two for each eye, capture images in a staggered manner to reduce time lapse between captures and increase speed and accuracy of the eye tracking.  These images are used by eye tracking engine 340 to determine the eye gaze at object 635 [recommended gaze point] by comparing mappings of the left eye 612 and the right eye 614.  By using multiple images from multiple cameras that stagger captures of the user’s left and right eye, the device is able to optimize the accurate of a user’s gaze calibration when gazing at object 635 [recommended gaze point]).
For at least these reasons, Applicant’s arguments are unpersuasive.
 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. Pub. 2019/0272028).
Regarding claim 6, Hong teaches: a method for determining a gaze point based on an eye movement analysis device (FIG. 9; paragraph [0107]; eye tracking method), comprising:
acquiring data information about a first area of eyes and data information about a second area of the eyes (FIG. 9; paragraph [0108]; in block 902, a left eye camera captures an image [data information] of the left eye [first area] and a right eye camera captures an image of the right eye [second area]);
determining data about the gaze point according to the data information about the first area and the data information about the second area (FIGS. 6A, 9; paragraphs [0101], [0109]; in block 904, eye tracking engine 340 identifies a position of the left and right eyes of the user to indicate a gaze direction of each eye.  During a calibration process, this occurs when a user is viewing an object 635 on display 630), wherein the data about the gaze point comprises:
a recommended gaze point (FIGS. 6A, 9; paragraph [0101]; during a calibration process, the location of object 635 is an object of the eye gaze of the user 
Hong fails to explicitly disclose: sending the data about the gaze point to a terminal.
However, Hong discloses that client devices 106-115 may include a head mounted device 115 and a mobile device 108 [terminal] each of which may transmit information to the other devices (FIG. 1; paragraph [0036]).  Additionally, Hong discloses that the functionality of any controller may be disturbed locally or remotely (paragraph [0009]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to implement the method of FIG. 9 of Hong via a distributed computing system such that different operations are performed by different devices which communicate with one another.  In particular, it would have been obvious to perform some of the operations of the method of FIG. 9 of Hong on a head-mounted display 115 and perform other operations on mobile device 108 (terminal).  Such a modification of the disclosure of Hong is suggested therein and was widely known at the time of Applicant’s effective filing date.
Regarding claim 7¸ Hong teaches: wherein the data information about the first area comprises at least one of:
image data of the first area (FIG. 9; paragraph [0108]; as set forth above with regard to claim 1, the “data information” of the “first area” in block 902 corresponds to a captured image of a user’s left eye), data collected by a sensor corresponding to the first area and a scan result of a raster scan performed on the first area; and
the data information about the second area comprises at least one of:
image data of the second area (FIG. 9; paragraph [0108]; as set forth above with regard to claim 1, the “data information” of the “second area” in block 902 corresponds to a captured image of a user’s right eye), data collected by a sensor .

9.	Claims 1 – 5, 8 – 11, and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, as similarly applied to claim 6 above, in view of Klingstrom et al. (U.S. Pub. 2020/0183490).
Regarding claim 1, Hong fails to explicitly disclose: receiving, by the terminal, the data about the gaze point.
However, Hong discloses that client devices 106-115 may include a head mounted device 115 and a mobile device 108 [terminal] each of which may transmit information to the other devices (FIG. 1; paragraph [0036]).  Additionally, Hong discloses that the functionality of any controller may be disturbed locally or remotely (paragraph [0009]).
Additionally, it is Admitted Prior Art that it was well-known at the time of Applicant’s effective filing date for operations in a computing system to be provided in a distributed matter such that different operations are performed by different devices which communicate with one another.  See MPEP §2144.03(C)(¶2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the known teachings of Hong using the well-known teachings of distributed computing for at least the reasons set forth above with regard to claim 6.
Hong fails to explicitly disclose: determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen.
However, in a related field of endeavor, Klingstrom discloses a gaze/eye tracking system that includes a calibration process (Abstract; paragraph [0141]).
With regard to claim 1, Klingstrom teaches: determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen (FIGS. 7A, 7B; paragraphs [0141], [0143]; during a calibration of a gaze/eye tracker, a user looks at test points 701 on a screen.  Gaze points 702 are estimated for each of the test points 701.  The gaze/eye model is then calibrated to minimize deviations between the test points 701 and associated gaze points 702.  Any remaining deviations are residual errors that are used to determine a weight or confidence value for a particular eye.  The deviations, residual errors, weight, and confidence value are all “information about a position of the recommended gaze point” that are used to increase reliability of the gaze tracking data).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield predictable results.  More specifically, the teachings of a gaze tracking system that uses a calibration procedure to detect gaze directions at an object of a left and right eye of a user, as taught by Hong, are known.  Additionally, the teachings of a gaze tracking system that uses a calibration procedure to detect gaze directions of a left and right eye of a user where deviations, residual errors, weights, and confidence values of the detected gaze directions are determined to increase gaze tracking reliability, as Klingstrom, are known as well.  The combination of the known teachings of Hong and Klingstrom would yield the predictable result of a gaze tracking system that uses a calibration procedure to detect gaze directions at an object of a left and right eye of a user where deviations, residual errors, weights, and confidence values of the detected gaze directions are determined to increase gaze tracking reliability.  In other words, it would have been obvious to incorporate the calibration error correction process for gaze tracking of Klingstrom into the system of Hong.  Such a combination merely requires implementing the calibration steps set forth in paragraph [0141] of Klingstrom as an additional step between blocks 904 and 906 of Hong in order to obtain increased gaze tracking reliability.  Therefore, it would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield the aforementioned predictable results.
The remainder of this claim is identical to claim 6 and is therefore rejected for the same reasons set forth above.  A duplicate rejection of this identical subject matter is not being provided in this Office Action for purposes of brevity.
Regarding claim 9, Hong teaches: a method for determining a gaze point based on an eye movement analysis device (FIG. 9; paragraph [0107]; eye tracking method), comprising:
receiving data about the gaze point (FIG. 9; paragraph [0109]; in block 902, left and right eye cameras capture images of a user’s eyes.  In block 904, eye tracking engine 340 identifies a position of the left and right eyes of the user to indicate a gaze direction [data about the gaze point] of each eye based on the captured images), wherein the data about the gaze point comprises: a recommended gaze point (FIGS. 
Hong fails to explicitly disclose: the data is received by a terminal.
However, Hong discloses that client devices 106-115 may include a head mounted device 115 and a mobile device 108 [terminal] each of which may transmit information to the other devices (FIG. 1; paragraph [0036]).  Additionally, Hong 
Additionally, it is Admitted Prior Art that it was well-known at the time of Applicant’s effective filing date for operations in a computing system to be provided in a distributed matter such that different operations are performed by different devices which communicate with one another.  See MPEP §2144.03(C)(¶2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the known teachings of Hong using the well-known teachings of distributed computing for at least the reasons set forth above with regard to claim 6.
Hong fails to explicitly disclose: determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen by the terminal.
However, in a related field of endeavor, Klingstrom discloses a gaze/eye tracking system that includes a calibration process (Abstract; paragraph [0141]).
With regard to claim 9, Klingstrom teaches: determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen (FIGS. 7A, 7B; paragraphs [0141], [0143]; during a calibration of a gaze/eye tracker, a user looks at test points 701 on a screen.  Gaze points 702 are estimated for each of the test points 701.  The gaze/eye model is then calibrated to minimize deviations between the test points 701 and associated gaze points 702.  Any remaining deviations are residual errors that are used to determine a weight or confidence value for a particular eye.  The deviations, residual errors, weight, and 
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claim 13, Hong teaches: an apparatus for determining a gaze point based on an eye movement analysis device (FIG. 2; paragraph [0040]; electronic device 200 is an eye tracking device that tracks a direction of a user’s gaze and location of a user’s eye focus on a display), comprising at least one processor (FIG. 2; paragraph [0041]; processor 240) and at least one memory for storing a program unit that when executed by the at least one processor cause the at least one processor to perform functions (FIG. 2; paragraph [0044]; memory 260 stores an operating system OS 261 which is executed by the processor 240 to control the overall operations of the electronic device 200) of the following modules.
The remainder of this claim is merely an apparatus recitation of the method of claim 1 where the method steps are recited as functional modules performed by a processor.  Accordingly, the rejection of the subject matter of claim 1 applies to the remainder of this claim and therefore this claim is rejected for the same reasons set forth above with regard to claim 1.  A duplicate rejection of this nearly identical subject matter is not being provided in this Office Action for purposes of brevity.
Regarding claims 2 and 14¸ Hong teaches: wherein the data information about the first area comprises at least one of:

the data information about the second area comprises at least one of:
image data of the second area (FIG. 9; paragraph [0108]; as set forth above with regard to claim 1, the “data information” of the “second area” in block 902 corresponds to a captured image of a user’s right eye), data collected by a sensor corresponding to the second area or a scan result of a raster scan performed on the second area.
Regarding claims 3, 8, and 15¸ Hong teaches: wherein the determining data about the gaze point according to the data information about the first area and the data information about the second area comprises: processing the data information about the first area and the data information about the second area to obtain information about the gaze point of the first area and information about the gaze point of the second area (FIGS. 6A, 9; paragraphs [0101], [0109]; as set forth above, in block 904, eye tracking engine 340 identifies a position of the left and right eyes of the user to indicate a gaze direction [information about the gaze point] of each eye).
Hong fails to explicitly disclose: determining, according to the information about the gaze point of the first area and the information about the gaze point of the second area, a value of a preset parameter, wherein the preset parameter comprises at least one of: a primary-secondary relationship of the first area and the second area, a matching degree between the image data of the first area and image data of a preset 
However, Klingstrom teaches: determining, according to the information about the gaze point of the first area and the information about the gaze point of the second area, a value of a preset parameter, wherein the preset parameter comprises at least one of:
a primary-secondary relationship of the first area and the second area,
a matching degree between the image data of the first area and image data of a preset eye model (FIGS. 7A, 7B; paragraph [0141]; gaze points 702 relative to test points 101 for a left eye are calibrated by determining and minimizing deviations relative to an eye model),
a matching degree between the image data of the second area and the image data of the preset eye model (FIGS. 7A, 7B; paragraph [0141]; gaze points 702 relative to test points 101 for a right eye are calibrated by determining and minimizing deviations relative to an eye model),
confidence level based on the first area (FIGS. 7A, 7B; paragraph [0141]; residual errors of a calibration are used to apply a weight or confidence value to the left eye) and
confidence level based on the second area (FIGS. 7A, 7B; paragraph [0141]; residual errors of a calibration are used to apply a weight or confidence value to the right eye); and

It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claims 4, 10, and 16¸ Hong teaches: wherein the determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen comprises:
acquiring, by the terminal, the recommended gaze point in the data about the gaze point (FIGS. 6A, 9; paragraph [0101], [0108]; in block 902, a left eye camera captures an image [data information] of the left eye [first area] and a right eye camera captures an image of the right eye [second area].  During a calibration process, the location of object 635 is the “recommended gaze point” at which a user is looking when images of the user’s eyes are captured); and
acquiring, by the terminal, information about the gaze point of an eye corresponding to the recommended gaze point (FIGS. 6A, 9; paragraphs [0101], [0109]; as set forth above, in block 904, eye tracking engine 340 identifies a position [information about the gaze point] of the left and right eyes of the user to indicate a gaze direction of each eye.  During a calibration process, this “information about the gaze 
Hong fails to explicitly disclose: determining, by the terminal, the information about a position matched with the information about the gaze point on the display screen.
However, Klingstrom teaches: determining, by the terminal, the information about a position matched with the information about the gaze point on the display screen (FIGS. 7A, 7B; paragraphs [0141], [0143]; during a calibration of a gaze/eye tracker, a user looks at test points 701 on a screen.  Gaze points 702 are estimated for each of the test points 701.  The gaze/eye model is then calibrated to minimize deviations between the test points 701 and associated gaze points 702.  Any remaining deviations are residual errors that are used to determine a weight or confidence value for a particular eye.  The deviations, residual errors, weight, and confidence value are all “information about a position of the recommended gaze point” that are used to increase reliability of the gaze tracking data).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claims 5, 11, and 17¸ Hong fails to explicitly disclose: wherein after the determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen, the method further comprises: when the recommended gaze point is matched with the first area, acquiring, by the terminal, a first image matched with the first area; acquiring, by the terminal, first 
However, Klingstrom teaches: wherein after the determining, according to the data about the gaze point, information about a position of the recommended gaze point on a display screen, the method further comprises:
when the recommended gaze point is matched with the first area, acquiring, by the terminal, a first image matched with the first area (FIGS. 7A, 7B; paragraphs [0114], [0141], [0143]; during a calibration of a gaze/eye tracker, a user looks at test points 701 on a screen.  An image of a user’s eye is captured by light sensor 113.  Then, gaze points 702 are estimated [matched] for each of the test points 701 based on the captured image);
acquiring, by the terminal, first position information of an object matched with the first image according to the first image, wherein the first position information is information about the position of the object in a first space (FIGS. 7A, 7B; paragraphs [0141], [0143]; deviations between the test points 701 and associated gaze points 702 are determined as part of the calibration process to improve gaze tracking reliability.  These deviations are first positional information regarding the difference between gaze points 702 and test points 701); and
determining, by the terminal, information about a position matched with the information about the gaze point of the second area on the display screen according to 
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Hong and Klingstrom to yield predictable results for at least the reasons set forth above with regard to claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626